                                                                           CLERK'
                                                                                8 OFFICEU.S.Dl*K COURT
                                                                                  ATDANVILLE,VA
                                                                                      FILED

                                                                                 FEB 2 l2219
                     IN THE UNITED STATES DISTRICT COURT                      JULIA C D DLEM C RK
                   FO R TH E W ESTERN D ISTW CT O F W R G INIA               szxss
                                                                                DEP
                                                                                    jw
                                R O A N O K E D IW SIO N

GM W W AYNE TILLEY,JR.,                    )      CivilActionNo.7:18-cv-00073
     Plaintiff,                            )
                                           )     M EM ORANDUM OPINION
y.                                         )     '
                                           )     By:Hon.JacltsonL.Kiser
PATRICK CTY.JM L,etaI.,                    )        SeniorUniied StatesDistrictJudge
     D efendants.                          )

       Gary W ayne Tilley,Jr.,a Virginia inm ate proceeding pro K ,filed a civilrights action
                                                                  .




ptzrsuantto 42 U.S.C.j 1983 againstthree defendants:Patlick County Jail,Patrick Cotmty
SheriffsOffice,and SheniffDan Smith.

                                          1. Background

       Plaintiffallegesthatthedefendants(1)administered the wrongmedication and lefthim
unattended fortllrçehourson M ay 19,2017;and (2)hewasnotafforded aproperkosherdiet.
Defendantstileda 12(b)(6)motiontodismiss,Plaintiffresponded,andDefendantsrepliedtothe
response,mnking ihis matter ripe for disposition. A fter review ing the record,I w ill grant
D efendants'm otion to dism iss.

                                    II.    StandardsofR eview

                                   A. 12(b)(6)M otion toDismiss
       Defendantsarguethatthecomplaintfailsto stateaclaim upon which reliefm aybegranted

pursuanttoFederalRuleofCivilProcedure 12(b)(6).
       A complaintneed only contain :<a shozt plain statem entof the claim showing thatthe

pleaderisentitledtorelief.''Fed.R.Civ.P.8(a)(2).W hen evaluatingaRule12(b)(6)motionto
dismiss forfailureto state a claim ,a courtmustacceptastrue a1lwell-pleaded allegations. See

VitolsS.A.v.Primerose ShippingCo.,708 F.3d 527,539 (4th Cir.2013),
                                                                 .seealso Erickson v.
Pardus,551U.S.89,94(2007).dtW hileacomplaintattackedbyaRule12(b)(6)motiontodismiss
doesnotneed detailed factualallegations, a plaintiff's obligation to provide the grotmds oflzis

entitlem entto reliefrequiresm ore than labelsand conclusions,and a formulaic recitation ofthe

elementsofaoauseofaction willnotdo.''BellAtl. Corp.v.Twomblv,550U.S.544,555(2007).

Stated differently,to sm vive a m otion to dism iss,&;a complaintmustcontain suftk ientfadual

m atter,accepted astrue,to state a claim to reliefthatisplausible on itsface.'' Ashcroftv.Iqbal,

556U.S.662,678(2009).
       A courtneed notdtacceptthe legalconciusionsdrawn from the facts''ortlacceptasm ze

unwarranted inferences,unreasonable conclusions,or argum ents.''E.Shore M ltts..Inc.v.J.D .

Assocs.Ltd.P'ship,213 F.3d 175,180 (4th Cir.2000).GTactualallegationsmustbeenoughto
raise arightto reliefabovethespeculativelevely''Twombly,550 U.S.at555,with al1allegations

in thecomplainttaken astrueand allreasonableinferencesdrawn in theplaintiff'sfavor,Chao v.

RivendellW oods.Inc.,415 F.3d 342,346 (4th Cir.2005). Rule 12(b)(6)doesiinotrequire
heightenedfactpleadingofspecifics,butonly enoughfactsto stateaclaim toreliefthatisplausible

on its face.'' Twombly,550 U .S.at570. M aking the plausibility detennination is&(a çontext-

specitk task thatrequiresthereviewing courtto draw on itsjudicialexperiencemld common
sense.'' D bal,556U .S.at679.

                                        B. ProS Pleadings
       Theplaintiffisproceedingpro K and,thus,entitledtoaliberalconstnzction ofthepleading.
                                    .




See.e.a.,Erickson,551 U .S.at90-95. H ow ever,ççprinciples requiring generous constnzction of

pro #.q com plaintsare not...w ithoutlim its.'' Beaudettv.Citv ofH nm pton,775 F.2d 1274,1278

(4thCir.1985).TheFourthCircuithasexplainedthatCçthoug!lpro#-qlitigantscnnnot,ofcourse,
beexpectedto frnm elegalissueswiththeclarityandprecision ideally evidentinthework ofthose
trainedin law,neithercandistrictcourtsberequiredtoconjtlreup anddecideissuesneverfairly
presentedtothem .''ld.at1276;seeKalderon v.Finkelstein, N o.08 Civ 9440,2010 W L 3359473,

at*l n.1 (S.D.N.Y.Aug.24,2010) (ttplaintiffscomplaintbelongsto the everything-but-the-
kitchen sink schoolofthought.'' Et-f'
                                    he complaintisextrem ely difficultto follow because ofits

extrem e length and purported factual detail. The factual allegations are often repetitive,

inconsistent,andcontradidedbydocmnentsreferencedinthecomplaint'').
                                     C.42 U.S.C.j1983
       çç'
         l-o stateadaim underj1983,aplaintiffmustallegetheviolation ofarightsecuredby
the Constitution and laws ofthe United States,arld m ustshow thatthe alleged deprivation was

committedbyapersonactingundercolorofstatelam ''W estv.Atldns,487U.S.42,48(1988).
Notably,a plaintiffm ustsufficiently allege a defendant'spersonalactorom ission leading to a

deprivation of a federalright. See Fisherv.W ash.M etro.Area TransitA uthor.,690 F.2d 1133,

1142-43(4thCir.1982),abrogatedonothergrotmdsbvCty.ofRiversidev.M ctaaughlin,500U.S.
44(1991).Negligentdeprivationsarenotactionableunderj1983.Seese.g.,Danielsv.W illinms,
474 U.S.327,330(1986);Pinkv.Lester,52F.3d73,77 (4thCir.1995).Defendantsarguethat
thecomplaintfailsto state aclaim upon which reliefm ay be granted pttrsuantto FederalRule of

CivilProcedure12(b)(6).
                                      111.   D iscussion

                 A . Patrick County Jailand Patrick C ounty Sherifrs O ffice

       Atthethreshold,neitherthePatrick CotmtyJailnorthePatrick Cotmty SheriffsOftice are

entitiesthatmaybesuedmlderj1983.Seese.:.,M ccoy v.ChesapeakeCorr.Ctr.,788F.Supp.
890,894 (E.D.Va.1992)(assertingthatprisonsandjailsareçiarenrmsofthestateforEleventh
Amendmentpurposes and thusnot tpersons'under j1983'');see also Rutledce v.Town of
Chathnm,No.4:10CV000054,2010 W L 4569913,at*1 (W .D.Va.Nov.5,2010) (çt(1)t is
impossibletosuealocalpolicedepartment(underj1983jinVirginiabecause,asamatteroflaw,
thereisnoentitythatoan besued.'').TheTefore,Iwillgrantthemotiontodismissastoal1claims
againstthese defendants.

                                        B. SheriffD an Sm ith

       Forhis claim againstSheriffDm1Sm ith,Tilley assertsthatSm ith neverresponded to a

grievance.H owever,Tilley hadno constimtionalentitlem enttothe grievanceprocessand cnnnot

bringaj 1983claim allegingthedenialoftheavailabilityofthegrievanceprocess. SeeBoéker
y.S.C.Den'tofCom ,855F.3d533,541(4thCir.2017);Adnmsv.Rice,40F.3d 72,75(4th Cir.
1994)(holdingSltheConstimtion createsno entitlementto grievanceprocedlzresoraccesstoany
suchprocedurevoluntarilyestablishedby astate'').Therefore,Iwillgrantthemotiontodismiss
asto Sm ith.l

                                         C . Tilley's R esponse

       In Tilley's response to the m otion to dism iss,ECF No.18,he attem pted to file three

m otions.First,hemovedto strikeDefendants'm otiontodismiss.However,Iwilldenythemotion

beeause he did notasset'tmly valid grounds. Second,Tilley m oved forleaveto file an amended

complaintwithoutfiling aproposed nm ended com plaint.Litigants,even thoseproceeding pro K ,

m ust submit a proposed nmended complaint to avoid autom atic dezzial of their motion.

M arcantonio v.Dudzinski,155 F.Supp.3d 619,637 (W .D.Va.2015) (CGThe Courtwillnot
speculatewhetherahypotheticalnmended complaintwould be futile,orwhetherthe good cause

standardismet.'').Therefore,Iwilldenythemotion.Third,Tilleyappearstorequestatlattorney.
A s the action w illbe dism issed forfailure to state a claim ,the m otion ism oot.


1To any extentTilley arguesthatSm ith failed to properly supervisehis subordinates,the claim m ustfail
becauserespondeatsuperiorisnotactionableviaj 1983.See.e.g.,lqbal,556U.S.at676.
                                                  4
                                          15,.

       Forthe foregoing reasons,IwillgrantDefendants'motion to dism iss and deny Tilley's

pendingm otions.

       The Clerk isdirected to send a copy ofthism em orandum opinion and theaccompanying

orderto the parties.

       ENTEREDthiso lS1 jayofFebnlary,2019.

                                            x
                                                 (/
                                                                c' J
                                                                t)tdsr'-,.
                                                                             %
                                          EN I R U N ITED STA TES D ISTRICT JU D GE




                                            5
